Citation Nr: 1737581	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran withdrew his prior request for a Board hearing.  

In July 2015, the Board remanded the issues on appeal for further development.  In its decision, the Board determined that the Veteran filed a timely substantive appeal to the RO's March 2006 statement of the case which denied service connection for Hepatitis C.  As a result, the Board noted that this claim is not one for new and material evidence, but rather it is an original claim for service connection.  After further development, the claims on appeal are ready for adjudication.  


FINDINGS OF FACT

1.  In a November 2006 rating decision, the claim of entitlement to service connection for diabetes mellitus was denied because the condition was not caused by or related to service.

2.  The evidence added to the record since the November 2006 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for diabetes mellitus.

3.  The Veteran's diabetes mellitus was not caused by or related to active duty service.

4.  The Veteran's hypertension was not caused by or related to active duty service.

5.  The Veteran's Hepatitis C was not caused by or related to active duty service.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the November 2006 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case, the Veteran is claiming entitlement to service connection for diabetes mellitus.  This claim was previously denied by the RO in November 2006 on the basis that it was not caused by or related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the November 2006 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes opinions from VA examiners and new medical records which raises the possibility that his condition is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's diabetes mellitus and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran asserts that he is entitled to service connection for diabetes mellitus, hypertension, and Hepatitis C. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Additionally, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents for the purpose of establishing service connection based upon exposure to toxic herbicide agents during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  However, the evidence does not suggest, and the Veteran does not contend that he served in the Republic of Vietnam, and therefore this presumption is not applicable.  

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's diabetes mellitus, Hepatitis C, and hypertension.  First, the Veteran's service treatment records do not reflect complaints of, treatment for or a diagnosis of diabetes, hypertension, or Hepatitis C during active service.  In fact, the Veteran's September 1976 separation examination and report of medical history were negative for these conditions or symptoms related thereto.  

Moreover, the post-service evidence does not reflect symptoms of these disorders until many years after separation.  Additionally, with respect to hypertension, the Veteran's blood pressure was essentially normal at separation and he did not have any signs or symptoms in the clinical evidence until approximately 1998.  Moreover, the medical evidence only first reports a diagnosis of diabetes in 2005.  Moreover, the medical evidence reflects that the Veteran had a diagnosis of Hepatitis C in 1987.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because his diabetes and hypertension did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements made by the Veteran and his wife regarding his history of symptoms.  Specifically, that he suffered from hypertension, diabetes, and Hepatitis C shortly after separation from service.  In this regard, while the Veteran and his wife are not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," they are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service for all his disorders, while competent, is nonetheless not credible.  As an initial matter, the Board finds that such a large gap in treatment since separation from service weighs against the Veteran's claims.  Further, the record contains inconsistent statements from the Veteran as to the onset of his asserted disabilities.  Specifically, the Veteran indicated in December 2008 that his diabetes occurred in 2003, but indicated elsewhere that he was treated for diabetes shortly after service.  Moreover, while the Veteran notes that he has been treated for hypertension since 1978, the medical evidence indicates that he only first had symptoms in 1998.  Additionally, the Board notes that the Veteran submitted claims for other VA benefits prior to claiming the issues on appeal.  Thus, the Veteran was aware of the VA benefits system, and had the Veteran been experiencing these conditions since service, it is intuitive that he would have submitted claims for these disorders at that time.  Therefore, continuity is not established based on the evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted disabilities to active duty service.  

Here, the VA treatment records report that the Veteran had a confirmed diagnosis of diabetes in June 2005 after being negative for diabetes at his prior examination in February 2005.  Moreover, the VA treatment records first document symptoms of hypertension in April 1999.  Significantly, the Board finds these records to be particularly probative in light of the fact that the Veteran's Hepatitis C was being closely managed by numerous medical providers since 1987, and they specifically documented the Veteran's family history of these disorders.  In the Board's view, his family history demonstrates that such disorders would have been noted in the treatment records, if actually present.  Therefore, it stands to reason that if he had a diagnosis and/or exhibited signs or symptoms of hypertension or diabetes, they likely would have been documented.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur).  

With respect to the Veteran's hepatitis C, VA examinations in August 2005 and September 2015 indicated that the Veteran's hepatitis C was not related to active service.  Specifically, after a detailed review of the medical evidence and a thorough examination of the Veteran, the May 2005 examiner determined that the Veteran's Hepatitis C was more likely than not caused by IV drug use given the Veteran's reported history of extensive drug use both in-service and thereafter.  Similarly, the September 2015 examiner opined that based on the Veteran's risk factors, including history of IV/intranasal drug use and sexual activity, it is more likely than not that the Veteran's history of IV/intranasal drug use was the cause of his Hepatitis C.  In support, the examiner indicated that the medical literature supports the fact that the most likely cause of Hepatitis prior to 1992 was through IV drug use or blood transfusions (which the Veteran did not have).  

Moreover, the examiner stated that the risk of transmission of Hepatitis C through sexual contact in the absence of a diagnosis of HIV is very low.  Additionally, with respect to transmitting Hepatitis C via air gun inoculation, the examiner stated that the "medical literature does not support air gun inoculations as a risk factor for HCV transmission," as "air gun inoculation uses high-pressure narrow jet of the injection liquid instead of a hypodermic needle to penetrate the skin."  

Therefore, the competent evidence of record, including the Veteran's own admissions, demonstrates that the most likely etiology of his hepatitis C was his intravenous/intranasal drug use.  As such, the Board finds that to the extent that the Veteran incurred hepatitis C due to IV/intranasal drug use in-service, the use of illegal drugs during service constitutes willful misconduct, and therefore he did not contract the disease in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.301, 3.1(m)-(n).  Accordingly, in the absence of competent medical evidence linking the Veteran's hepatitis C to service, service connection for hepatitis C must be denied.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his wife relating his hypertension, diabetes, and Hepatitis C to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran and his wife are not competent to provide testimony regarding a diagnosis and/or etiology of his diabetes, hypertension, and Hepatitis C.  See Jandreau, 492 F.3d at 1377, n.4.  Because these conditions are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disabilities are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Additionally, the Board notes that given the absence of in-service evidence of chronic manifestations of the Veteran's diabetes and hypertension on appeal, and no evidence of the disorders for many years after separation, a VA examination is not warranted for those conditions.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Additionally, it is noted that this appeal was remanded by the Board in July 2015 in order to obtain outstanding service and medical treatment records.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all available outstanding service treatment and medical records were obtained.  To the extent that the RO was unable to obtain certain private treatment records, the Board notes that the RO instructed the Veteran to provided identifying information and complete an authorization for any outstanding medical records.  However, the Veteran has not provided this information or completed an authorization.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (The duty to assist is not a one-way street).  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for diabetes mellitus is granted, and the claim is reopened.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for Hepatitis C is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


